DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show (fig.10 it appears that slit disposed on the side of a lateral side, clarification is needed) as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 5 is objected to because of the following informalities:  the number of claim 5 must remove the cross out line.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 13 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Claim 13, recites the limitation “a big toe rise beginning at said metatarsophalangeal joint point”. Such limitation does not including an intentional use phrase such as “configure or when is worn”.





Claim Rejections - 35 USC § 112


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation “a heel strap connected to said sole”, renders the claim indefinite because it is unclear which structure encompassed by such limitation, since fig.10 of original drawing shows heel strap 26 connecting another straps. For the purpose of examination and as best understood the limitation is interpreted to mean that a sole connected to said sole.
Claim 13, recites the limitation “a big toe rise beginning at said metatarsophalangeal joint point and continuing toward the front of said sole”, renders the claim indefinite because it is unclear how the big toe being rise: by the user or by something else or said metatarsophalangeal joint point having rise structure?   For the purpose of examination and as best understood the limitation is interpreted to mean that a sole having a metatarsophalangeal area is configured to accommodate with the big toe of a wearer when is used.


Claim 10 is dependent of claim 9 and likewise indefinite.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 6, 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over (Combs (2010/0095555) in view of Lanoue et al. (8381415—hereinafter, Lanoue).

Regarding claim 1, Combs discloses a sandal (fig.1-2 show a sandal having a sole and a Y-strap) comprising a sole (12/112) having a rocker bottom (fig.2 shows the a sole structure having a toe portion and a heel portion; wherein the thickness of the toe portion is thinner than the thickness of the heel portion to form a rocker bottom) and a heel; a medial split (fig.2 shows a heel portion having cavity 126 having a split to receive the drawer 122) located only in the medial portion of said heel; and two cross straps (Y-strap), each said cross strap connected to said sole; but Combs does not disclose at least one heel strap connected at one end to one of said two cross straps.  However, Lanoue teaches another similar sandal (fig.1) having a sole 101, two straps 104, 105 crossing to two sides of the sole and heel strap 110 connecting to both ends of the straps 104, 105.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide a heel strap to connect to both ends of the straps of Combs as taught by Lanoue in order to retain the heel portion closely to heel of wearer when walking. 

Regarding claim 6, Combs discloses a sandal (fig.1-2 show a sandal having a sole 110 and two straps crossing and a heel portion having cavity 126 having a split to receive the drawer 122) comprising a sole (110) having a heel and an metatarsophalangeal joint point, said metatarsophalangeal joint MTPJ point corresponding with the metatarsophalangeal joint of a user when worn (fig.1-2); a medial split (a heel portion having cavity 126 having a split to receive the drawer 122) located only in the medial portion of said heel; and two cross straps (fig.2 shows the sandal having two straps connecting to the sole) connected to said sole.  But does not disclose a heel strap which wraps around the heel of a user when worn.  However, Lanoue teaches another similar sandal (fig.1) having a sole 101, two straps 104, 105 crossing to two sides of the sole and heel strap 110 connecting to both ends of the straps 104, 105.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide a heel strap to connect to both ends of the straps of Combs as taught by Lanoue in order to retain the heel portion closely to heel of wearer when walking. 
Regarding claim 13, Combs discloses said sole having an metatarsophalangeal area for accommodate a big toe of user when is worn (fig.1).

Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over (Combs (2010/0095555) in view of Lanoue et al. (8381415—hereinafter, Lanoue) as applied to claim 1 above, and further in view of Hsieh et al. (2011/0061266—hereinafter, Hsieh).

Regarding claim 3, Lanoue further disclose said at least one heel strap (110) is connected comprises a single piece of fabric (fig.1); but Combs and Lanoue do not disclose one half of the fabric comprises a plurality of hooks and the other half of the fabric comprises a plurality of loops so that when said half of fabric comprising hooks touches such half of fabric with loops, the two halves mate; and a loop attached to a second of said two cross straps so that the end of said heel strap not attached to said first of said two cross straps can be fed through said loop so that the half of said heel strap comprising fabric with loops can be mated with said half of said heel strap comprising hooks.  However, Hsieh teaches another footwear article (fig.1) having a sole 2 and a strap 4 connecting two ends of the upper.  The strap 4 having two half; a first half having hooks fastener and a second half loops fastener; the two halves mate; and a loop attached to a second of said two cross straps so that the end of said heel strap not attached to said first of said two cross straps can be fed through said loop so that the half of said heel strap comprising fabric with loops can be mated with said half of said heel strap comprising hooks (fig.1).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide a fastener of Hsieh to substitute for the strap of Combs and Lanoue, such modification would be considered a mere of substitution of one known fastener for another involves routine skill in the art. 

Claims 8-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over (Combs (2010/0095555) in view of Gardiner (6301807).
Regarding claim 9, Combs discloses a sandal (fig.1-2) comprising a sole (110) having a heel (fig.2); a medial split (a heel portion having cavity 126 having a split to receive the drawer 122, fig.2) located only in the medial portion of said heel; and a strap connected to said sole (fig.1 shows a strap connected to a sole); but Combs does not disclose a metatarsal bar running along the mediolateral axis of said sole, said metatarsal bar having a mid-section and a lateral section, said mid-section being higher than said lateral section.  However, Gardiner teaches an insole device fig.1 is configured to fit the profile of the human foot to promote proprioceptive stimulation of the golgitenson organ and the midfoot section of the insole device (see the Abstract). Fig.4 shows the device 1 having catalyst 4 is an asymmetric dome with its apex aligned with target area "A", as described above, when viewed from where a sagittal plane. The height the catalyst 4 at the apex should ensure that, when a user is at rest, target area "A" is at a height between 5.28% and 7.6% of the foot's total length. The present inventor has found that this corresponds to an actual catalyst height of in the range of 1% to 5% of the foot's length, with an ideal ration of approximately 3.6% of a wearer's foot length. And fig.1 shows the catalyst 4 having a height and slop structure like in all figure are configured to accommodate with arch structure of the foot of the user. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention provide insole device to insert in the sandal of Combs as taught by Gardiner in order a tapered heel skive allowing for medial to lateral, as well as anterior to posterior gradual boy weight acceptance onto the arch rehabilitative catalyst to increase the comfort of the foot of user.  (See co.2, lines 30-35 of Gardiner).
  
Regarding claim 10, Gardiner further discloses the sandal of claim 9 further comprising: said sole further comprising an metatarsophalangeal joint point (fig.2 shows a sole having a toe portion is configured to accommodate with the metatarsophalangeal joint of user when is worn); and an upward bend along the medial portion of said sole, said upward bend beginning at a point just forward of the forward terminus of said medial split, continuing and reaching its highest point at its intersection with said metatarsal bar, and sloping downward until terminating at a point slightly behind said metatarsophalangeal joint point (fig.1 of Gardiner); and wherein said upward bend is partially integrated with the metatarsal bar.  Notes: the insole is configure to be located anywhere on the sandal it is based on user desired.
 
Regarding claim 8, Combs does not disclose a metatarsal bar running along the mediolateral axis of said sole, said metatarsal bar having a mid-section and a lateral section, said mid-section being higher than said lateral section. However, Gardiner teaches an insole device fig.1 is configured to fit the profile of the human foot to promote proprioceptive stimulation of the golgitenson organ and the midfoot section of the insole device (see the Abstract). Fig.4 shows the device 1 having catalyst 4 is an asymmetric dome with its apex aligned with target area "A", as described above, when viewed from where a sagittal plane. The height the catalyst 4 at the apex should ensure that, when a user is at rest, target area "A" is at a height between 5.28% and 7.6% of the foot's total length. The present inventor has found that this corresponds to an actual catalyst height of in the range of 1% to 5% of the foot's length, with an ideal ration of approximately 3.6% of a wearer's foot length. And fig.1 shows the catalyst 4 having a height and slop structure like in all figure are configured to accommodate with arch structure of the foot of the user. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention provide insole device to insert in the sandal of Combs as taught by Gardiner in order a tapered heel skive allowing for medial to lateral, as well as anterior to posterior gradual boy weight acceptance onto the arch rehabilitative catalyst to increase the comfort of the foot of user.  (See co.2, lines 30-35 of Gardiner).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3, 6, 8-10, 13 have been considered but are moot in view of a new ground rejection as discussed above.


Allowable Subject Matter
Claims 2, 4-5, 7, 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY K TRIEU whose telephone number is (571)270-3495. The examiner can normally be reached 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Timothy K Trieu/Primary Examiner, Art Unit 3732